Citation Nr: 1417135	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to September 1962.

This case comes before the Board of Veterans' Appeal (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the currently diagnosed bilateral hearing loss is related to military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 C.F.R. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

However, the Board observes this case was remanded by the Board in November 2013 for additional development.  Specifically, the Board determined that efforts were necessary to obtain White River Junction VAMC records since May 2011, to allow the Veteran additional time to submit private treatment records, and to allow the RO to issue a Supplemental Statement of the Case.  This additional development has been completed by the AOJ.  As such, the Board finds there has been substantial compliance with the prior remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran asserts entitlement to service connection for bilateral hearing loss as directly related to his active service.  Specifically, he asserts he was exposed to significant acoustic trauma while performing his duties near flight lines without hearing protection.  November 2010 Veteran's Statement.  He further indicates that he began to notice reduced hearing ability during active service.  November 2010 Veteran's Statement.  The Board has no reason to question the credibility of the Veteran's assertion that he worked near flight lines without hearing protection for most of his active duty service.  As such, in-service acoustic trauma is conceded.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The May 2011 VA audiological examination indicates the Veteran currently suffers bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
40
60
75
80
85
Right
40
60
75
80
90

Speech recognition scores were: 64 percent left ear, 64 percent right ear.

Service treatment records indicate the Veteran was provided audiometric evaluations at enlistment and discharge from active duty service.

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966. However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Therefore, the military audiogram in this case must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

Just prior the Veteran's discharge from active duty service, pure tone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
20
10
10
15
35
Right
15
10
10
20
20

Speech recognition ability was not reported.

The Veteran's enlistment audiogram is provided only in graphical form.  However, in a February 2002 addendum opinion, a VA examiner indicated that the enlistment audiogram was similar to the one just prior to discharge. 

In light of these audiometric findings, the Board finds that there was no hearing disability for VA purposes manifested during active service.  However, the Board observes that the Veteran did suffer some degree of left ear hearing loss at the time of his service discharge, specifically at 4000 Hz.  See generally Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss").

Post-service the Veteran has been provided two VA audiological examinations with etiological opinions.  Additionally, the Veteran has submitted an etiological opinion from a private audiologist.  

The report for the August 2001 VA examination noted that given the Veteran's in-service history of significant noise exposure without hearing protection and the absence of any significant occupational or recreational noise exposure it is as likely as not that his hearing loss is service connected.  However, the RO sought an addendum opinion about the right ear asking the examiner to expound on her rational in light of the normal audiological examination of the Veteran's right ear at service discharge.  In a February 2002 addendum, the examiner noted that her original opinion was based on the history provided by the Veteran and test results without a review of the service treatment records.  Now having been able to review the Veteran's service treatment records, specifically his enlistment and discharge audiograms, the examiner stated the Veteran hearing loss is not service connected.  

The Veteran was provided another audiological examination in May 2011.  The May 2011 examiner opined that based on the audiometric data contained within the service treatment records it is less likely than not that the Veteran's hearing loss is due to military noise exposure or otherwise due to military service.  Further the examiner noted that he was concurring with the February 2002 addendum opinion.     

The September 2012 private opinion states that Veteran's significant sensorineural hearing loss is possibly exacerbated by military service.  The examiner went on to note it is possible as likely as not his hearing loss could be related to military service.  

The Board acknowledges that the record includes two negative nexus opinions, from VA examiners, that were based on the fact that the Veteran's hearing was within normal limits during service and upon discharge.  However, the VA examiners' opinions did not consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 160.

The Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  The evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability; that he was exposed to acoustic trauma in service; that at service discharge he had some hearing loss; and he has both positive and negative medical opinions on whether his hearing loss relates to active duty service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.   


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


